              Case 2:18-cv-01598-JAD-NJK Document 19 Filed 02/05/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 Rafael Castillo-Sanchez,                                    Case No. 2:18-cv-01598-JAD-NJK
 5                         Petitioner
                v.
 6                                                          Order Granting Unopposed Motion for
         Dwight Neven, et al.,                                       Extension of Time
 7
                          Respondents                                      ECF No. 18
 8

 9
               Petitioner Rafael Castillo-Sanchez brings this action for habeas corpus relief under 28
10
     U.S.C. § 2254 to challenge his state-court conviction for murder. 1 Castillo-Sanchez's counseled
11
     first amended petition is due February 8, 2021. Castillo-Sanchez now moves to extend the time
12
     to file a first amended petition because of the large record in this case and work in other cases. 2
13
     The motion is unopposed. Good cause appearing,
14
               IT IS ORDERED that the Unopposed Motion for Extension of Time [ECF No. 18] is
15
     GRANTED. Petitioner's deadline to file a counseled first amended petition for writ of
16
     habeas corpus is extended to April 9, 2021.
17
               Dated: February 5, 2021
                                                                _________________________________
18
                                                                U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23   1
         ECF No. 4.
     2
         ECF No. 18.
